DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
In Appendix D, the “Description” for “Term” “National Drug Code (NDC)”: “he most prevalent” should be – The most prevalent”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 32, “errors;” should be – errors. --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “Reading of aggregate medication data, by the data processing system, obtained from computing devices associated with a plurality of different sources and data formats of electronic medication histories for a patient” (lines 3-5). However, the specification does not describe a step of “reading…aggregate medication data” or “computing devices” or different…data formats of electronic medication histories,” let alone obtaining aggregate medication data from the “computing devices.” Because no additional information is given, the disclosure fails to sufficiently describe the step of “Reading of aggregate medication data, by the data processing system, obtained from computing devices associated with a plurality of different sources and data formats of electronic medication histories for a patient.”
Claim 2 is rejected as being dependent on claim 1.
Claim 1 recites “supply (e.g. glucometer)” (line 18). However, the specification does not describe a “glucometer.” Because no additional information is given, the disclosure fails to sufficiently describe the step of “glucometer.”
Claim 2 is rejected as being dependent on claim 1.
Claim 2 recites “Generation of sorted electronic medication history response with discrepancies identified in standardized categories of discrepant and non-discrepant medications consistently across EHR platforms” (lines 5-7). However, the specification does not describe how the “data processing system” generates a “sorted electronic medication history response…consistently across EHR platforms.” Because no additional information is given, the disclosure fails to sufficiently describe the step of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "indeed" in claim 1 is a relative term which renders the claim indefinite.  The term "indeed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Per broadest reasonable interpretation, “indeed” is used to emphasize a description, typically of a quality or condition or used to introduce a further and stronger or more surprising point. It is unclear if there is a purpose to the word “indeed” and if it implies there is a degree to which “every instance of the aggregate medication data…is…a medication.” For examination purposes, “indeed” is interpreted as a redundant term and "Determination that every instance of the aggregate medication data, by the data processing system, is indeed a medication" is interpreted as: “Determination that every instance of the aggregate medication data, by the data processing system, is a medication.”
Regarding claim 1, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "standard numeric drug identifiers (NDC/RxNorm - also2 please see glossary)" in claim 1 renders the claim indefinite because it is unclear if the “(NDC/RxNorm - also2 please see glossary)” are examples of standard numeric drug identifiers or if Applicant intends to further define the “standard numeric drug identifiers” as “NDC/RxNorm.” It is unclear whether the limitation(s) in parentheses are part of the claimed invention. For examination purposes, "NDC/RxNorm" is interpreted as examples of "standard 
Claim 2 is rejected as being dependent on claim 1.
The term "unique (non-duplicate)" in claim 1 renders the claim indefinite because it is unclear if Applicant intends to further define the term “unique” with the inclusion of “(non-duplicate)” and if so, what is the distinction. For examination purposes, "unique (non-duplicate)" is interpreted as "unique" and "unique" is given its broadest reasonable interpretation as being the only one of its kind; unlike anything else. 
Claim 2 is rejected as being dependent on claim 1.
Claim 1 recites the limitation "the electronic medication history response" in line 34. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the electronic medication history response” is interpreted as: “an electronic medication history response.”
Claim 2 is rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “a process…based on the method of claim 1” and the claim appears to depend from claim 1 (in which “the method” is recited). However, claim 2 does not pass the infringement test; one may infringe upon claim 2 (dependent claim) without performing the method of claim 1, and thus not infringe upon independent claim 1. As such it is an improper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent claim 1 recites…a. Reading of aggregate medication data…obtained from computing devices associated with a plurality of different sources and data formats of electronic medication histories for a patient; b. Analysis of aggregate medication data…to identify discrepancies in medications by analyzing the content of every instance of the aggregate medication data, further comprising of - - Determination that every instance of the aggregate medication data…is indeed a medication as defined by the Food and Drug Administration (FDA) by its standard numeric drug identifiers (NDC/RxNorm - also2 please see glossary), whereas instances lacking standard numeric drug identifiers are categorized as non-standard discrepancies; - Determination that every instance of the aggregate medication data…is indeed a medication as defined by the Food and Drug Administration (FDA) by its standard numeric drug identifiers (NDC/RxNorm - please also see glossary), whereas instances known to be either an immunization or supply (e.g. glucometer) are identified and categorized as immunization and supplies; - Determination that every instance of the aggregate medication data…is non-duplicative, whereas duplicate instances including partial string matches or evolving signature information (please also see [0003], [0013], and glossary) are identified and categorized as duplicate discrepancies; - Determination that every instance of the aggregate medication data…is non-duplicative, whereas unique (non-duplicate) instances are identified and further 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “data processing system,” the claim encompasses helping a user follow a series of rules or instructions to reconcile medications, which is described as human activity in ¶ 0003-0005 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., data processing system comprising of a processor and a memory; computing devices) to perform the abstract idea. Looking to the specifications, the data processing system comprising of a processor and a memory are described at a high level of generality (¶ 0015), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the computing devices only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., data processing system comprising of a processor and a memory; computing devices) does not impose any meaningful limitation on the computer implementation of the 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2 includes all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claim 2 further defines the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent App. Pub. No. US 2018/0121605 A1, hereinafter referred to as "Allen") in view of “Identifying and reducing inappropriate use of medications using Electronic Health Records” (hereinafter referred to as "Salmasian").
Regarding claim 1, Allen teaches a method, when used in a data processing system comprising of at least one processor and at least one memory, bearing instructions to execute operations (Allen: ¶ 0032; ¶ 0081; ¶ 0131) comprising: 
a. Reading of aggregate medication data, by the data processing system, obtained from computing devices associated with a plurality of different sources and data formats of electronic medication histories for a patient (Allen: ¶ 0173-0175); 
b. Analysis of aggregate medication data, by the data processing system, to identify discrepancies in medications by analyzing the content of every instance of the aggregate medication data (Allen: ¶ 0175, i.e., “for a next medication identified in the patient EMR (step 525), the medication is evaluated”), further comprising of – 
(Allen: ¶ 0098, i.e., “this duplicative medication may be with regard to the same medication being prescribed, potentially with the same or different dosages”; ¶ 0175, i.e., “the medication is evaluated to determine if the medication is a duplicate of another medication listed in the patient EMR and generate a duplicate score (step 530). In some illustrative embodiments, the generation of the duplicate score may include evaluation of the duplicate to determine the likelihood that the duplicate is a valid or invalid duplicate”); 
- Determination that every instance of the aggregate medication data, by the data processing system, is non-duplicative, whereas unique (non-duplicate) instances are identified and further categorized as either acute or chronic depending on whether the prescription was issued for greater than 30 days and/or refills authorized (Allen: ¶ 0103, i.e., Examiner interprets the identification that “the medication prescription [is] a renewal or additional prescription to supplement the previous prescription and is not in fact a duplicate medication prescription” as the claimed identification and categorization of the unique instance as chronic because it depended on “the same medication being prescribed, such as due to a follow up visit with the patient's primary care physician (PCP)” which is the claimed authorization of refills); 
c. Generation of sorted and categorized medication list (Allen: ¶ 0094, i.e., Examiner interprets “the medications listing data structure 124” as the claimed medication list because it includes “the classes” of the medications (which indicated the medications are sorted and categorized)) with discrepancies identified (Allen: ¶ 0096, i.e., “in generating the medication listing data structure 124, the mediation reconciliation engine 130 reconciles the various instances of medications identified in the patient's EMRs 126 with regard to determining whether instances of medications are duplicative prescriptions”; ¶ 0112, i.e., “the medication listing data structure 124 may be updated by the medication listing update engine 137 to include/exclude the medication instance”), by the data processing system, obtained from reading and analysis of aggregate medication data from computing (Allen: ¶ 0095), such that it can be presented within the electronic medication history response in a format (Allen: figure 3, the “Aggregate patient EMR data with reconciled med. listing” is fed to the “Patient Electronic medical records (EMRs)” database 322; ¶ 0094, i.e., “the medications listing data structure 124…[being] persisted in the patient registry 140 once medication reconciliation is completed”; ¶ 0148, i.e., Examiner interprets the retrieval of “the patient's corresponding EMRs 322” which includes the reconciled medications listing data structure “from this patient repository…by the healthcare cognitive system 300” as the claimed medication list being able to be presented within the electronic medication history response) that improves medication safety and reduction of medication errors (Allen: ¶ 0094, i.e., Examiner interprets the improvement of medication safety and reduction of medication errors as intended use, which does not distinguish the claimed invention from the prior art);  
Yet, Allen does not explicitly teach, but Salmasian teaches, in the same field of endeavor, 
- Determination that every instance of the aggregate medication data, by the data processing system, is indeed a medication as defined by the Food and Drug Administration (FDA) by its standard numeric drug identifiers (NDC/RxNorm - also 2 please see glossary) (Salmasian: pages 68-69, in the “Methods” section, i.e., “the list of medications was fed into the RxNorm API to get the RxNorm identifiers”), whereas instances lacking standard numeric drug identifiers are categorized as non-standard discrepancies (Salmasian: page 69, i.e., “medication concepts in these two KBs that failed to map to main ingredients were all interpreted as invalid identifiers by the current version of RxNorm API”); 
- Determination that every instance of the aggregate medication data, by the data processing system, is indeed a medication as defined by the Food and Drug Administration (FDA) by its standard numeric drug identifiers (NDC/RxNorm - please also see glossary) (Salmasian: pages 68-69, in the “Methods” section, i.e., “the list of medications was fed into the RxNorm API to get the RxNorm identifiers”), whereas instances known to be either an immunization or supply (e.g. glucometer) are identified and categorized as immunization and supplies (Salmasian: page 70, i.e., “the medication concepts from McCoy et al that did not map to RxNorm showed that a notable fraction belonged to non-medication concepts (such as test strips, syringes, and blood pressure kits)”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination that every instance of aggregate medication data is a medication as defined by the FDA by its standard numeric drug identifiers, categorization of instances lacking standard numeric drug identifiers as non-standard discrepancies, and identification and categorization of instances known to be either an immunization or supply as immunization and supplies, as taught by Salmasian, within the system of Allen, with the motivation of “[improving] treatment outcome and healthcare quality” (Salmasian: page 36).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent App. Pub. No. US 2018/0121605 A1, hereinafter referred to as "Allen") in view of “Identifying and reducing inappropriate use of medications using Electronic Health Records” (hereinafter referred to as "Salmasian"), as applied to claim 1, further in view of Villasenor et al. (U.S. Patent App. Pub. No. US 2007/0143141 A1, hereinafter referred to as "Villasenor").
Regarding claim 2, Allen and Salmasian teach a process to improve medication safety and medication management, based on the method of claim 1, wherein the operation executed, by the data processing system,3 analyzes the content of every instance of the aggregate medication data in electronic medication histories, further comprising of –
b. Reduce the cognitive burden and time needed to detect and reconcile discrepant medications so as to engage clinicians, and derive efficiencies and cost savings (Allen: ¶ 0175, i.e., Examiner interprets the “[reduction of] the cognitive burden and time needed to detect and reconcile discrepant medications so as to engage clinicians, and derive efficiencies and cost savings” as intended use, which does not distinguish the claimed invention from the prior art).
Yet, Allen and Salmasian do not explicitly teach, but Villasenor teaches, in the same field of endeavor, 
a. Generation of sorted electronic medication history response with discrepancies identified in standardized categories of discrepant and non-discrepant medications (Villasenor: ¶ 0026, i.e., Examiner interprets the “home and active medication lists” as the claimed sorted electronic medication history response and Examiner interprets the identification of “duplicate, incompatible and replicated medications and conflicts between home and active medication lists” as the claimed identification of discrepancies) consistently across EHR platforms so as to promote medication reconciliation and reduce medication errors across healthcare settings (Villasenor: ¶ 0027; ¶ 0034, i.e., “automatically communicates data representing the consolidated list of medications…from medication reconciliation system 34 to a treatment order processing system in unit 38, a medical record of the patient using the patient record management system in unit 38 and to pharmacy information management system 46 (or to a remote pharmacy system external to a hospital), without user re-entry of the data representing the consolidated list of medications”). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the generation of sorted electronic medication history response with discrepancies identified in standardized categories consistently across EHR platforms, as taught by Villasenor, with the system of Allen and Salmasian, with the motivation of “[sharing data” with a patient record without additional interfacing or data translation” (Villasenor: ¶ 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biernacki et al. (U.S. Patent App. Pub. No. US 2014/0316797 A1) teaches harmonizing and reconciling medication-related information and outputting a list.
“Representing uncertain multi-source medication history with temporal information and drug classification to improve medication summarization” teaches parsing medication information for drug information (including drug names and frequency) and confirming drug names with RxNorm entries.
EP3427660A1 teaches reconciling medication information with current prescription information to identify refillable orders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626